RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A- 3521-17T2

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

         Plaintiff-Respondent,

v.

N.J.,

     Defendant-Appellant.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF N.A.J., Jr.,

     a Minor.
___________________________

                   Submitted December 12, 2018 – Decided December 27, 2018

                   Before Judges Koblitz and Currier.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Family Part, Atlantic County,
                   Docket No. FG-01-0006-18.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (Howard B. Tat, Designated Counsel, on the
            brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa Dutton Schaffer, Assistant
            Attorney General, of counsel; Michelle D. Perry-
            Thompson, Deputy Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Margo E.K. Hirsch, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant N.J. (Nancy)1 appeals from a March 23, 2018 Family Part order

terminating her parental rights to her daughter N.A.J., Jr. (Nina), who was eight

years old at the time of the guardianship trial. We affirm, substantially for the

reasons stated by Judge W. Todd Miller in his oral opinion.

      The evidence is outlined in detail in the judge's opinion. A summary will

suffice here. Nancy argues that the trial court erred in finding that the New

Jersey Division of Child Protection and Permanency (Division) proved prongs

one and four of the best interests of the child test, N.J.S.A. 30:4C-15.1(a), by

clear and convincing evidence. Nancy primarily argues that she cared for Nina




1
  We use fictitious names and initials to maintain confidentiality. R. 1:38-
3(d)(12).
                                                                        A-3521-17T2
                                       2
for approximately seven years, never physically abused or neglected her, and

the trial court improperly equated her mental health challenges to harm to Nina.

      Throughout the several years of the Division's involvement with Nancy

and Nina, Nancy was diagnosed by medical professionals with schizophrenia or

schizoaffective disorder, repeatedly refused to seek treatment because she

believed that she did not have a mental illness, and consistently falsely claimed

that she was pregnant by a man she was never intimately or romantically

involved with.    Nancy was reported showing her stomach to people, and

urinating on herself in a hospital, claiming that her water just broke. Nancy has

a history of not appearing at her case management conferences, and she did not

appear at trial, refusing to appear telephonically when she was contacted by the

judge.

      Nancy sporadically attended her supervised visits with Nina and was

observed falling asleep, mumbling to herself, and talking to inanimate objects

during those visits. Reports also indicated that she did not engage with Nina

during these visits. Nina eventually asked for the visits to stop because she did

not want to see Nancy. A Division caseworker testified at trial that despite the

Division's efforts, Nancy consistently refused services, and the Division's expert

found that she was unfit to parent. The expert also found that Nina had not


                                                                         A-3521-17T2
                                        3
formed a significant bond with Nancy but was strongly bonded to her resource

parents. Nina is thriving with her resource family, and both Nina and her

resource parents want the adoption to proceed.

      In his comprehensive opinion, Judge Miller found that the Division had

proven all four prongs of the best interests test, N.J.S.A. 30:4C-15.1(a), and that

termination of defendant's parental rights was in the child's best interests. Judge

Miller found the first and second prongs of the best interests test were met

because Nancy's past and continued failure to address her mental illness has and

will continue to endanger her relationship with Nina. The judge added, when

discussing the second prong, that Nancy was "hostile, agitated, she operate[d]

in another reality." The third prong of the best interests test was met because

Nancy did not engage in the services provided by the Division, and her family

members were ruled out as placement options due to "lack of willingness or lack

of fitness . . . ." The fourth prong of the best interests test was met because

Nancy and Nina had an insecure bond, and allowing Nina's resource parents to

adopt her would not do more harm than good.

      On this appeal, our review of the trial judge's decision is limited. We defer

to his expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 411-12

(1998), and we are bound by his factual findings so long as they are supported


                                                                          A-3521-17T2
                                        4
by "'adequate, substantial and credible evidence' on the record." N.J. Div. of

Youth & Family Servs. v. M.M., 189 N.J. 261, 279 (2007) (quoting In re

Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)).            After

reviewing the record, we conclude that the trial judge's factual findings are fully

supported by the record and, in light of those facts, his legal conclusions are

unassailable.

      Affirmed.




                                                                          A-3521-17T2
                                        5